Citation Nr: 0425286	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  03-13 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hydrocele.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from May 1944 until 
May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for 
bilateral hydrocele.

The appellant did not request a hearing in this case.


FINDINGS OF FACT

1.  Moderate hydrocele was noted at the time of the 
appellant's acceptance and enrollment into active military 
service.

2.  Enlarged right testicle and the need for further 
treatment for right hydrocele was noted upon discharge from 
active military service.

3.  VA hospitalization records show hydrocelotomy on May 23, 
1946, or two weeks after the appellant's discharge from 
active military service.

4.  The medical evidence with respect to whether the 
appellant's bilateral hydrocele increased in severity during 
active military service is, at least, in equipoise.


CONCLUSIONS OF LAW

1.  The appellant is not entitled to the presumption of 
soundness with respect to his bilateral hydrocele.  
38 U.S.C.A. §§ 1132 (West 2002).

2.  Bilateral hydrocele was aggravated by active military 
service, and service connection is therefore warranted.  
38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, and 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's claim of entitlement to service 
connection for bilateral hydrocele.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In light of the favorable decision contained herein, that is, 
the granting of the appellant's claim for service connection 
for bilateral hydrocele, it is clear that sufficient evidence 
was developed in this case in this respect.



II.  Service Connection for Bilateral Hydrocele

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

A veteran shall be taken to have been in sound condition when 
enrolled for service, except as to disorders noted at the 
time of examination, acceptance, and enrollment or where 
evidence or medical judgment is such as to warrant a finding 
that the disease or injury existed before acceptance and 
enrollment.  38 U.S.C.A. § 1132 (West 2002).  The appellant's 
service medical examination records upon entry into active 
military service indicate "moderate hydrocele".  However, 
the aforementioned entrance examination records do not 
specify as to whether the appellant's "moderate hydrocele" 
affected his left, right, or both testicles.  As such, the 
Board resolves any doubt in favor of the appellant and finds 
that the evidence shows that the appellant's "moderate 
hydrocele" affected both testicles.  38 C.F.R. § 3.102 
(2003).  Moreover, the appellant is not prejudiced by the 
Board's determination that the appellant's "moderate 
hydrocele" affected both testicles because, as discussed in 
further detail below, his claim is granted in full.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Summarily, the 
presumption of soundness did not attach in this case with 
regard to bilateral hydrocele.  38 U.S.C.A. § 1132 (West 
2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Where the evidence shows that there 
was an increase in disability during service, there is a 
presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  See Wagner v. Principi, 370 F.3d 1089, 1097 
(Fed. Cir. 2004). 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2003).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(2003).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(2003).  Intermittent or temporary flare-ups during service 
of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted 
with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition" -- that is, a worsening that existed not only 
at the time of separation but one that still exists currently 
-- is required.  See Routen v. Brown, 10 Vet. App. 183, 189 
n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

With respect to establishing service connection for the pre-
existing disability of bilateral hydrocele, the Board is 
obligated to consider whether such condition increased in 
severity during active service.  As previously mentioned, 
"moderate hydrocele" was noted upon entrance examination in 
April 1944, and an enlarged testicle was also noted upon 
discharge examination in May 1946.  Moreover, upon discharge, 
the appellant was specifically informed of the "need for 
further medical or hospital care" for his hydrocele 
condition.  (emphasis added). In fact, the appellant's VA 
hospitalization records show that on May 23, 1946, or two 
weeks after the appellant's discharge from active military 
service, a hydrocelotomy was performed.  In addition, the 
appellant's April 2004 VA examination records show that 
"pre-existing hydrocele is as likely as not aggravated" by 
active military service.  The Board also notes that the April 
2004 VA examiner both reviewed the appellant's claims file 
and conducted a contemporaneous physical examination of the 
appellant.  As such, the Board finds that the evidence shows 
that the appellant's bilateral hydrocele increased in 
severity during active military service, and service 
connection is warranted.

In conclusion, any reasonable doubt has been resolved in 
favor of the appellant and the record does not contain clear 
and unmistakable evidence which shows that any increase in 
severity in the appellant's bilateral hydrocele was due to 
the natural progress of the disability.  See Wagner v. 
Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004). 38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. §§ 3.102, 3.306 (2003).


ORDER

Entitlement to service connection for bilateral hydrocele is 
granted.


	                        
____________________________________________
	Vito Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



